NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10114

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00315-JGZ

 v.
                                                MEMORANDUM*
DAVID MANUEL MENDOZA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      David Manuel Mendoza appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Mendoza challenges the reasonableness of his 12-month sentence. Because



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he has fully served that sentence, however, and he is not subject to a term of

supervised release, the appeal is moot. See United States v. Palomba, 182 F.3d

1121, 1123 (9th Cir. 1999); see also United States v. King, 891 F.3d 868, 869-70

(9th Cir. 2018). Accordingly, we dismiss the appeal.

      DISMISSED.




                                          2                                      18-10114